Citation Nr: 0601096	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1964.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran and his spouse testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2005.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Right knee disability was not present at the time of the 
veteran's discharge from service, arthritis of the right knee 
was not present within one year of the veteran's discharge 
from service, and the veteran's current right knee disability 
is not etiologically related to his military service.

2.  Left knee disability was not present at the time of the 
veteran's discharge from service, arthritis of the left knee 
was not present within one year of the veteran's discharge 
from service, and the veteran's current left knee disability 
is not etiologically related to his military service. 




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the left knee during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects that the RO provided the appellant with 
the notice required under the VCAA by letter mailed in April 
2003, prior to its initial adjudication of the claim.  
Although the RO did not specifically request the appellant to 
submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the RO has obtained 
available service medical and personnel records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such available evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


Evidentiary Background

The veteran claims that service connection is warranted for 
bilateral knee disability because it is due to an in-service 
trauma from a fall while he was stationed in Germany.  He 
also claims that his right knee disability has contributed to 
his left knee disability.  The veteran's service medical 
records show that he was hospitalized on March 3, 1963, with 
a laceration and contusion of his right knee after he slipped 
on ice.  The right knee was treated with bed rest and ice 
packs.  X-rays of both knees taken on March 25, 1963, were 
negative for any abnormalities.  The veteran was placed on 
light duty for a month.  His separation examination disclosed 
that both knees were normal.  

The earliest post-service medical evidence of disability of 
either knee is a May 2003 private treatment record showing 
that the veteran was found to have bilateral knee arthritis.  
Although the record notes that the veteran gave a long 
history of left knee pain and of being hospitalized in the 
military because of a knee injury, neither this record nor 
later private and VA treatment records, contain a medical 
opinion addressing the etiology of either of the knee 
disabilities.

In November 2003, VA received a statement from the veteran 
detailing the 1963 fall and his post-service employment.  The 
veteran noted that his doctor informed him that his right 
knee "is so bad that it is causing my left knee to go bad 
also."

Also of record are several statements from the veteran's 
friends and family.  These statements reiterate the veteran's 
current knee problems.  The veteran's brother stated that the 
veteran had no right knee problems before entering service, 
but since his separation from service has complained of right 
knee pain.  

In April 2004 the veteran and his wife testified at a hearing 
before a Decision Review Officer at the RO.  The veteran 
again described the circumstances of his in-service injury 
and subsequent treatment.  He also stated that he never 
revealed his knee problems to his post-service employers 
because he feared they would not hire him.  His wife 
testified that the veteran had problems with his knees for 
the past 20 years but never sought medical treatment.  

The veteran was afforded a VA examination in May 2004.  The 
examiner reviewed the veteran's claims folder and noted the 
veteran's in-service injury to the right knee.  The examiner 
diagnosed the veteran with arthritis in both knees.  The 
examiner stated that any opinion concerning the etiology of 
the veteran's bilateral knee disability would be speculative.

In September 2005 the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
testified that no doctor has linked his bilateral knee 
disability to his time spend in service.  He stated "no one 
would actually verify that it was related to service or not.  
They said it could be but then my doctor... he didn't want to 
get involved."  The veteran also testified his first post-
service treatment for his knees was in 2001 when he was given 
medication by a private physician.  


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

While service medical records confirm that the veteran 
sustained an injury to his right knee while on active duty, 
X-rays of both knees taken shortly thereafter were normal and 
both knees were found to be normal on the examination for 
separation.  Although the veteran alleges that he has had 
chronic knee problems since service and lay evidence has been 
provided in support of this contention, the veteran has 
acknowledged that he received no post-service treatment for 
either knee until 2001, almost forty years after his 
separation from active duty.  While the veteran's contentions 
and the other lay evidence of record have been considered, 
lay evidence is not competent evidence of the claimed 
disabilities or of a nexus between the claimed disabilities 
and the veteran's active service since laypersons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

None of the medical evidence of record provides a nexus 
between the veteran's military service and current disability 
of either knee.  Although the veteran was provided a VA 
examination in May 2004 for the purpose of determining the 
nature and etiology of his current bilateral knee disability, 
the examiner stated that any opinion concerning the etiology 
of the veteran's knee disabilities would be speculative.  The 
Court has held that medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims.  The Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  


ORDER

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for left knee disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals



 Department of Veterans Affairs


